DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicants' arguments, filed December 28, 2020, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Applicants traverse the prior art and non-statutory double patenting rejections on the grounds that the newly claimed particle size limitation is not taught by the applied prior art. In light of the new claim amendments, a new grounds of rejection is set forth below that adds a reference that teaches the newly claimed particle size.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 11, 19 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The method of claim 10 uses particles with any zwitterionic shell having an outer layer of zwitterionic moieties and a core comprised an element having an atomic number of 53 – 83. 
While other size ranges, such as 3.5 – 5.5 nm with at least 95% of the particles being above the minimum or below the maximum, are disclosed as general size parameters for the disclosed particles with such varying composition, the specific range now claimed was only disclosed for one particular nanoparticle. The only disclosure of the use of particles with a nominal size of 3.1 – 3.5 and a standard deviation of 0.5 nm was in reference to Figure 5 with a tantalum oxide core surrounded by a carboxybetaine zwitterionic shell. This particular species of nanoparticle with this particular size is insufficient to support the genus now being claimed. The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to specific locations wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 11, 19 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kalender et al. (Med Phys, 2009) as evidenced by Seyal et al. (Radiographics, 2015) in view of Bonitatibus, Jr. et al. (ACS Nano, 2012) and Butts et al. (US 2014/0147387).

The administration of a contrast agent as in the instant claims to a patient after consideration of factors such as the size to be imaged and an appropriate X-ray energy spectrum to be used is not disclosed.
Bonitatibus et al. discloses the preparation of core/shell zwitterionic nanoparticles with a tantalum oxide core (tantalum has an atomic number of 73) and zwitterionic polymer coating (whole document, e.g. abstract and p 6650, col 2, ¶ 2). As the particles are taught for use as a next generation X-ray contrast medium (abstract), the X-ray attenuating element was selected for this imaging objective and since this objective could be attained, the selection results in the use of tantalum which has a k-edge energy within a range of interest. Dynamic light scattering (DLS) indicated a mean particle diameter of 5 nm with a bimodal size distribution having populations of 1.5 – 2.5 nm and 4 – 6 nm particles (p 6656, col 2, last ¶). The formulated contrast agents were injected via a tail vein (p 6657, col 1, ¶ 4). The physicochemical properties and biological properties met the criteria required for a clinically viable X-ray contrast agent with pathology not being observed at about 3 times the ACD [anticipated clinical dose] and have tremendous promise a novel X-ray contrast media (p 6656, col 2, ¶ 2).
N) and weight-average size (SW) and the ratio of weight average to the number average, defined as the polydispersity index SPDI, may be equal to 1, meaning SN = SW and all the particles are the same size and the standard deviation would be 0 (¶ [0054]). The SPDI can also be in the range of about 1 to about 1.2, from about 1.2 to about 1.4, from about 1.4 to about 1.6 or higher (¶ [0054]) so populations of particles with non-zero standard deviations are also disclosed. The plurality of nanoparticles can have a normal, monomodal or bimodal distribution of particle sizes as certain particle size distributions may be useful to provide certain benefits (¶ [0055]). The nanoparticulate transition metal oxide can be a variety of materials including tungsten oxide, tantalum oxide, hafnium oxide, silver oxide and/or bismuth oxide (¶ [0009]). The nanoparticulate may comprise tantalum oxide with a trioxysilane betaine ligand with an idealize structure as shown in formula (IV) ([0013]). Methods of making a diagnostic agent and in some embodiments, the particle size of the plurality of plurality of nanoparticles may be selected so as to render the nanoparticle substantially clearable by a mammalian kidney, such as a human kidney, in in vitro or in vivo, such as to a live mammalian subject and subsequent image generation of the subject with a X-ray/CT device, including for the purposes of determining the distribution of the nanoparticle within a subject after administration (¶¶ [0070] – [0073]). The nanoparticles can be introduced into the subject by a variety of known methods, including intravenous or intraarterial administration (¶ [0070]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer the tantalum oxide contrast agent of Bonitatibus et al. and Butts et al. with an optimized particle size to a patient to acquire a contrast-enhanced image of the patient after consideration and selection of factors as disclosed by Kalender et al. to determine the energy of X-rays used to obtain the image after intravenous or intraarterial administration of the contrast agent. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because while CT imaging is a powerful tool, concerns about the dose, the patient cross section, the desired imaging type and if contrast agents are present should be taken into account when determining the optimal conditions for acquisition of the CT image. Alterations in the voltage alter the X-ray energy spectrum that is generated. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal voltage to use for acquiring a particular contrast-enhanced image based on factors such as the contrast agent used and size of the patient add in order to best achieve the desired results. The person of ordinary skill in the art would also routinely optimize the size and particle size distribution of the administered nanoparticle contrast agent. Butts et al. discloses that particle size can affect the clearance characteristics of the particles and certain 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10, 11, 19 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 22 of U.S. Patent No. 8,246,932 in view of Kalender et al. (Med Phys, 2009) as evidenced by Seyal et al. (Radiographics, 2015), Bonitatibus, Jr. et al. (ACS Nano, 2012)  and Butts et al. (US 2014/0147387)
The claims of US’932 recite nanoparticles with an inorganic core including 57Fe and natural metal isotopes of metals such as gadolinium (Z = 64) and a coating with sizes such as 1 – 10 nm (claims 1, 5 and 10) that will attenuate X-rays. The coating can comprise a biocompatible silane (claim 14).  The particles can be introduced into a biological material and then the distribution of the particles is determined.
Determination and selection steps as required by the instant claims are not claimed. The presence of a zwitterionic shell and an X-ray attenuating element such as tantalum with the claimed particle size range is also not claimed.
Kalender et al., Bonitatibus and Butts et al. are discussed above.
after optimization of the nanoparticle size and size distribution. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because while CT imaging is a powerful tool, concerns about the dose, the patient cross section, the desired imaging type and if contrast agents are present should be taken into account when determining the optimal conditions for acquisition of the CT image. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal voltage to use for acquiring a particular contrast-enhanced image based on factors such as the contrast agent used and size of the patient add in order to best achieve the desired results. As the TaO particles can be used as X-ray contrast agents, the X-ray attenuating element must have been selected for imaging and since this objective could be attained, the selection results in the use of tantalum which has a k-edge energy within a range of interest and the particles of Bonitatibus, Jr. et al. reflect a novel materials suited for use as contrast agents. The person of ordinary skill in the art would also routinely optimize the size and particle size distribution of the administered nanoparticle contrast agent. Butts et al. discloses that particle size can affect the clearance characteristics of the particles and certain particle size distributions can provide certain benefits. There is currently no evidence of record as to the criticality of the claimed particles size range and/or particle size distribution.

Claims 10, 11, 19 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 22 of U.S. Patent No. 8,574,549 in view of Kalender et al. (Med Phys, 2009) as evidenced by Seyal et al. (Radiographics, 2015) and Butts et al. (US 2014/0147387).
The claims of US’549 recite the administration of diagnostic nanoparticles with a core/shell configuration having zwitterionic silane moieties (e.g., claim 1). The core can comprise metals that have at least some X-ray attenuation (e.g., claims 5 – 9) such as tantalum oxide (claim 17). Claim 12 recites that the particles have a median size of up to 50 nm, and the disclosure indicates a narrower range of up to about 6 nm (col 2, ln 13 – 14). While administration into an artery or vein is not specifically claimed, imaging of a subject following administration of the diagnostic agent compositions is (e.g., claim 17). 
Determination and selection steps as required by the instant claims are not claimed. Rationale for alteration in the particle size is not claimed.
Kalender et al. and Butts et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer the contrast agent of US’549 to a patient to acquire a contrast-enhanced image of the patient after consideration and selection of factors as disclosed by Kalender et al. after optimization of the nanoparticle size and size distribution. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because while CT imaging is a powerful tool, concerns about the dose, the patient cross section, the desired imaging type and if contrast agents are present should be taken into account when determining the optimal conditions for acquisition of the CT image. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal voltage to use for .

Claims 10, 11, 19 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of U.S. Patent No. 9,149,545 in view of Kalender et al. (Med Phys, 2009) as evidenced by Seyal et al. (Radiographics, 2015), Bonitatibus, Jr. et al. (ACS Nano, 2012) and Butts et al. (US 2014/0147387). 
The claims of US’545 recited a method of preparing core/shell type nanoparticles to make an injectable solution for use in an X-ray/computed tomography (e.g., claim 1). The core of the particles can be the X-ray attenuating substance tantalum oxide (claim 7) and the particles can have a mean diameter of less than 10 nm or 3 nm (claims 2 and 3). 
Determination and selection steps as required by the instant claims are not claimed. The presence of a zwitterionic shell and particles with the claimed particle size range are not claimed.
Kalender et al., Bonitatibus and Butts et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer the contrast agent of US’545 with an added .

Claims 10, 11, 19 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 9,399,075 in view of Kalender et al. (Med Phys, 2009) as evidenced by Seyal et al. (Radiographics, 2015) and Butts et al. (US 2014/0147387).

Determination and selection steps as required by the instant claims are not claimed. Rationale for alteration in the particle size is not claimed.
Kalender et al. and Butts et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer the contrast agent of US’075 to a patient to acquire a contrast-enhanced image of the patient after consideration and selection of factors as disclosed by Kalender et al. after optimization of the nanoparticle size and size distribution. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because while CT imaging is a powerful tool, concerns about the dose, the patient cross section, the desired imaging type and if contrast agents are present should be taken into account when determining the optimal conditions for acquisition of the CT image. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal voltage to use for acquiring a particular contrast-enhanced image based on factors such as the contrast agent used and size of the patient add in order to best achieve the desired results. As the particles can be used as X-ray contrast agents, the X-ray attenuating element must have been selected for imaging and since this objective could be attained, the selection results in the use of tantalum which has a k-edge energy within a range of interest. The person of ordinary skill in the art would also routinely optimize the size and particle size distribution of the administered nanoparticle contrast agent. Butts et al. .

Claims 10, 11, 19 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 12 of U.S. Patent No. 9,585,974 in view of Kalender et al. (Med Phys, 2009) as evidenced by Seyal et al. (Radiographics, 2015) and Butts et al. (US 2014/0147387).
The claims of US’974 recite nanoparticles with a metal oxide functionalized with zwitterionic silane that also contains a betaine ligand as a shell (e.g., claim 1). Both nanoparticle compositions and diagnostic agent composition comprising such nanoparticles are claimed and the metal oxide particle can be tantalum oxide (claim 4). While no particular sizes are claimed, the definition of nanoparticles encompasses particles that are less than 10 nm or less than 6 nm (col 4, ln 9 – 16). While administration is not specifically claimed, the person of ordinary skill knows that diagnostic imaging agent compositions must be administered so that contrast enhanced images can be obtained. 
Determination and selection steps as required by the instant claims are not claimed. Rationale for alteration in the particle size is not claimed.
Kalender et al. and Butts et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer the contrast agent of US’974 to a patient to acquire a contrast-enhanced image of the patient after consideration and selection of factors as disclosed by Kalender et al. after optimization of the nanoparticle size and size distribution. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618